Title: From George Washington to Arthur Young, 9 November 1794
From: Washington, George
To: Young, Arthur


        
          Sir,
          Philadelphia Novr 9th 1794.
        
        Your letter of the 2d of June, with the second edition of your travels; and two sets of the 19th 20th and 21st vols. of your Annals (one set of which I shall send to the Agricultural Society of this City) came to my hands a few days ago only. The letter alluded to therein, as being sent by some farmers—whom you had the goodness to recommend to me, has not yet been received; nor had I, before, heard any thing of such men.
        If the information which I have had it in my power to convey to you, respecting the climate, soil, agriculture and productions of the central states, has, in any degree, answered the end of your enquiries, or afforded you any satisfaction, the object I had in giving it, is fully accomplished; and my present situation, adds greater reluctance than heretofore, to see, or to know that any hastily written and indigested letters of mine, should be handed, with my name to them, to the public.
        From not being so explicit as I ought to have been in my letter of  my intention, respecting the Negros which reside on my farms, did not sufficiently appear to you. It was not my meaning (if it was so understood) to make it a condition that they should be annexed as an appendage thereto. I had something better in view for them than that. To accomodate—not to incumber the farmer, was the idea I meant to convey to you—that is—that he might, or might not as his inclination or interest

should dictate, hire them, as he would do any other labourers which his necessities wd require him to employ.
        To acquire land in fee, is, I am persuaded, among, if not the first inducement to emigration to the United States and therefore, I never was sanguine in my expectation of obtaining tenants from England, for my lands, on the terms suggested in a former letter. I am satisfied however, that if the midling, & lower classes of your farmers were fully acquainted with the real difference in the taxes of the two countries, it would not be a secondary consideration. To illustrate this, I enclose you the publication of a very intelligent farmer, from the county of Essex in England (A Mr Lambert) who has lately established himself and family in this country—given from his own actual experience.
        I take the liberty also of sending you “A view of the United States of America, in a series of Papers” by Tench Coxe, the Commissioner of our revenue. It is a new work just from the press, which I have not yet read; but as it is the production of an intelligent & accurate man, possessing official information in all matters of a fiscal nature—of the population—navigation—wealth—and resour[c]es of the country—you will find more than conjectural accounts and misrepresentation in it although it may be deficient in things interesting, or amusing to foreigners.
        I am much obliged by the books you have sent me, and thank you sincerely for the kind offer, of rendering me any other services in your power. With great esteem & regard I am—Sir Yr Obedt Servt
        
          Go: Washington
        
      